Citation Nr: 1216054	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-06 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD) and pleural effusion, as a result of in-service exposure to herbicides.

4.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In July 2010, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In October 2010, the Board remanded these issues to obtain additional treatment records and Social Security Administration (SSA) records.  Except as discussed in detail below, a review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's Remand also included the issue of service connection for tinnitus.  In a March 2012 rating decision, the Appeals Management Center (AMC) awarded service connection for that issue.  As the Veteran has not appealed the effective date and/or disability rating assigned to his now service-connected tinnitus, the Board finds that the only issues before it are those listed on the title page of this decision.



FINDINGS OF FACT

1.  On December 19, 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw from appellate review his appeal of the claims for service connection for bilateral hearing loss and a bilateral ankle disorder.

2.  A lung disorder, to include COPD and pleural effusion, was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service, including his conceded in-service exposure to herbicides.  

3.  Hepatitis C was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal of the claim for service connection for a bilateral ankle disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  A lung disorder, to include COPD and pleural effusion, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

4.  Hepatitis C was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter in April 2006 complied with VA's duty to notify the Veteran with regards to the issues on appeal.  This letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It in particular notified of the Veteran of manner in which disability ratings and effective dates are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, and post-service medical records.  Pursuant to the Board's October 2010 Remand, the AMC attempted to obtain the Veteran's SSA records.  However, a response from the SSA received in November 2010 indicates that after exhaustive and comprehensive searches, they were unable to locate the medical records.  That same month, the Veteran was notified that his SSA records could not be obtained.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  

The Board finds that medical opinions on the questions of service connection for a lung disorder and hepatitis C are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service, or that his disorders are related to his military service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.


II.  Analysis

	A.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeal of his claims for service connection for bilateral hearing loss and a bilateral ankle disability.  See statement received in December 2011.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.

      B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset." 

Recently, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."   

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the current appeal, the Veteran's personnel records confirm that he was stationed in the Republic of Vietnam during service.  Therefore, his in-service exposure to herbicides is conceded.  

		1.  Lung Disorder

The Veteran contends that he has a lung disorder, to include COPD and pleural effusion, that is related to his military service.  Specifically, he contends that it is related to in-service herbicide exposure.  See, e.g., February 2006 claim.

A review of the Veteran's STRs shows no treatment for, or diagnosis of, any lung disorder.  His discharge examination in November 1970 revealed clinically normal lungs and chest.  The Veteran indicated that he was in good health.

According to post-service medical records, a computed tomography (CT) scan of the chest in May 2005 revealed left sided pleural fluid that might have been related to known rib fractures; multiple bilateral noncalcified nodules; and no enlarged lymph nodes.  In June 2005, the Veteran was diagnosed with COPD; a history of asbestos exposure was noted.  A CT scan in July 2005 again revealed multiple noncalcified nodules and healing rib fractures with persistent left pleural effusion.  The Veteran was noted to have a history of smoking.  In December 2005, a CT scan revealed stable two right lower lobe nodules and resolution of left pleural effusion with healing left rib fractures and some areas of scarring, including where the pleural effusion was.  Treatment records from the Veteran's primary pulmonary group dated from December 2004 to December 2007 include several records showing the reported history of asbestos exposure.

According to VA treatment records, the Veteran reported a 40 year history of smoking when chest X-rays were taken in November 2005.  He was shown to have pleural or extra-pleural thickening, most likely representing pleural or extra-pleural scarring due to the old rib fractures; there was no evidence of pleural effusion or active pleural disease.  He also had findings consistent with COPD and mild interstitial fibrosis, in addition to a right lower lung nodule.  A CT scan in July 2006 revealed minimal emphysema involving both lungs and noncalcified nodular opacities.  In November 2006, the Veteran reported smoking two cigars a day for many years.  A CT scan in December 2006 continued to show mild emphysematous changes and stable nodules within the lungs bilaterally.  A review of the Veteran's treatment records dated through October 2011 shows that no medical professional has provided any opinion regarding the etiology of any diagnosed lung disorder, to include relating any disorder to in-service herbicide exposure.  

At his July 2010 hearing, the Veteran testified that he had problems with his lungs for several years, but that nothing was diagnosed until 2005.  He denied having problems while on active duty, but did report that it was possible to wake up with red clay in the mouth and nose from sandbags during service.  He testified that no biopsies of the lung nodules had been required and he instead had CT scans to watch them.  He also testified that he had been told by VA physicians that his lung disorder was not due to herbicides.  
Based on a review of the evidence, the Board find that service connection for a lung disorder, to include COPD and pleural effusion, is not warranted on direct basis and presumptive bases, to include being due to conceded in-service herbicide exposure.  Although the Veteran has been diagnosed with lung disorders, the evidence does not show that they are related to his military service.  On a direct basis, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his lungs actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any in-service injury or disease to his lungs other than exposure to herbicides.  The Board does concede that the Veteran was exposed to herbicides in service.  

However, there is no nexus evidence to support a finding of service connection.  As noted above, no medical professional has provided an opinion that the Veteran has a lung disorder that is related to his military service.  None of the competent medical evidence of record suggests that the Veteran's lung disorders are directly related to his military service, including being due to in-service herbicide exposure.  In this regard, the Board observes that the only lung disorder presumptively associated with herbicide exposure is cancer of the lung.  COPD, pleural effusion, emphysema, and the lung nodules shown post-service are not included in the list of diseases presumptively associated with herbicide exposure.  The post-service records and the Veteran's contentions, including his testimony at the July 2010 hearing, fail to show that he has lung cancer.  Indeed, the Veteran testified that no biopsies had been required of the lung nodules.  No medical professional has provided any opinion to indicate that the Veteran's lung disorders are directly related to his military service, including being due to herbicide exposure.

In this regard, the Board notes that the Veteran's discharge examination in November 1970 showed clinically normal lungs and chest.  The Board finds that the onset of his post-service lung disorders did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing a lung disorder until 2005, over three decades after discharge from service.  Indeed, the Veteran himself reported that although he had problems with his lungs for several years, nothing was diagnosed until 2005.  Furthermore, the Veteran testified that he did not have lung problems in service.  Moreover, the evidence shows that the Veteran has a 40 year smoking history, in addition to a history of asbestos exposure.  The evidence fails to show the onset of a lung disorder in service with a continuity of symptomatology post-service.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of respiratory complaints, symptoms, or findings for over three decades between the period of active service and a diagnosis of a lung disorder is itself evidence which tends to show that the Veteran's lung disorders did not have their onset in service or for years thereafter.  

The Board acknowledges the Veteran's belief that he has a lung disorder, to include COPD and pleural effusion, that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of a lung disorder, to include COPD and pleural effusion, in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between the Veteran's lung disorder, to include COPD and pleural effusion, and his active duty, including to his in-service herbicide exposure, service connection for lung disorder, to include COPD and pleural effusion, is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a lung disorder, to include COPD and pleural effusion.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a lung disorder, to include COPD and pleural effusion, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

		2.  Hepatitis C

The Veteran contends that he has hepatitis C that is related to his military service.  Specifically, he contends that it was incurred through the use of an infected inoculation gun.  See, e.g., July 2010 Hearing Transcript (T.) at 17.  

A review of his STRs shows no treatment for, or diagnosis of, hepatitis C or any other liver problems.  His discharge examination in November 1970 revealed all clinically normal systems; the Veteran indicated that he was in good health.

According to post-service medical records, the Veteran reported being diagnosed with hepatitis C in August 2005.  See October 2006 VA treatment record.  In support of his claim, the Veteran submitted a risk factors for hepatitis questionnaire in June 2006.  He denied all risk factors.  A record dated in August 2010 shows that the Veteran reported a history of marijuana abuse that ended in 2007 and cocaine abuse that ended in 1983.  A private treatment record dated in December 2007 reveals that the Veteran had been recently diagnosed with hepatitis C.  He might have acquired it around 1970 when he was vaccinated in service with a vaccination gun that might have been infected.

At his hearing, the Veteran testified that he donated blood ever since he was discharged from service.  He also testified that he lived with medics in service and it was possible that he was exposed to blood.  He could not remember if he was cut or if he was bleeding when helping the medics.

Based on a review of the evidence, the Board finds that service connection for hepatitis C is not warranted.  Although the Veteran has been diagnosed with hepatitis C, the evidence does not show that it is related to his military service.  The Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease actually occurred.  In reaching this conclusion, the Board acknowledges the Veteran's reports of receiving vaccines from an inoculation gun, in addition to possible blood exposure.  However, the evidence fails to show that the Veteran was inoculated with an infected vaccination gun, was definitely exposed to blood, or that his hepatitis C is related to those reported in-service exposures.

In reaching this conclusion, the Board acknowledges the December 2007 record indicating that hepatitis C might have been acquired around 1970 when the Veteran was vaccinated in service with a vaccination gun that might have been infected.  However, the Board finds this opinion speculative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  The opinion that the Veteran's hepatitis C was related to being vaccinated in service is speculative and therefore, is not probative.  Service connection may not be based on a resort to speculation or possibility, and medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102; Warren v. Brown, 6 Vet. App. 4, 6 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bostain v. West, 11 Vet. App. 124, 127 (1998).

Also, the Board observes that the Veteran abused cocaine and marijuana post-service.  Although the record is not clear how the Veteran used cocaine, the Board observes that intranasal cocaine is a risk factor for hepatitis C.  See June 2006 risk factors questionnaire.  Additionally, the Veteran testified that he donated blood post-service.  Thus, the evidence supports a finding of post-service risk factors.  Therefore, the evidence does not support a finding that the Veteran's hepatitis C is related to his military service.   

Moreover, there is no nexus evidence to support a finding of service connection.  As noted above, no medical professional has provided any non-speculative opinion indicating that the Veteran has hepatitis C that is related to his military service.  None of the competent and non-speculative medical evidence of record suggests that the Veteran's hepatitis C is related to his military service.  

In this regard, the Board notes that the Veteran's discharge examination in November 1970 showed all clinically normal systems.  The Board finds that the onset of his post-service hepatitis C did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing a reported diagnosis of hepatitis C until 2005, over three decades after discharge from service.  Moreover, the Veteran reported donating blood in the interim between discharge from service and the diagnosis in 2005.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of liver complaints, symptoms, or findings for over three decades between the period of active service and a diagnosis of hepatitis C is itself evidence which tends to show that the Veteran's hepatitis C did not have its onset in service or for years thereafter.  

The Board acknowledges the Veteran's belief that his hepatitis C is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of hepatitis C in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between the Veteran's hepatitis C and his active duty, connection for hepatitis C is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hepatitis C.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hepatitis C, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).
ORDER

The appeal of the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal of the issue of entitlement to service connection for a bilateral ankle disability is dismissed.

Entitlement to service connection for a lung disorder, to include COPD and pleural effusion, as a result of in-service exposure to herbicides is denied.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


